Citation Nr: 1127827	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ear disorder other than hearing loss.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to September 1977.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a left ear disorder other than hearing loss, a stomach disorder and hepatitis C.  The Veteran disagreed and perfected an appeal.  In February 2008, the Veteran and his representative presented testimony in support of his claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a May 2008 decision, the Board remanded the claims for further evidentiary and procedural development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a finding that the Veteran's current hearing loss was not incurred or aggravated during his active duty service.

2.  A preponderance of the competent evidence supports a finding that the Veteran's current tinnitus was not incurred or aggravated during his active duty service.

3.  A preponderance of the competent evidence supports a finding that the Veteran has no current left ear disorder other than hearing loss.

4.  A preponderance of the competent evidence supports a finding that the Veteran's current gastroesophageal reflux disease (GERD) was not incurred or aggravated during his active duty service.

5.  A preponderance of the competent evidence supports a finding that the Veteran's current hepatitis C disease was not incurred or aggravated during his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.85 (2010).

2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Entitlement to service connection for a left ear disorder other than hearing loss is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Entitlement to service connection for a stomach disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Entitlement to service connection for hepatitis C is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he incurred bilateral hearing loss and tinnitus during active duty service because of exposure to excessive noise during the Tet Offensive, and that he incurred a chronic left ear infection during service that continues to be treated by VA.  He further contends that he was told he had a stomach ulcer during service and that he incurred hepatitis C from a blood transfusion he received during service.  He seeks service connection for all disorders.

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, in a May 2008 decision, the Board remanded the veteran's claim for further procedural and evidentiary development.  Specifically, the Board ordered VBA to provide the Veteran with all required notification pertaining to his claims; seek records from the Fairview, North Carolina, police department regarding the shooting of the Veteran in about 1966-67; directly request medical records from Womack Army Hospital at Ft. Bragg, North Carolina; request that the National Personnel Records Center (NPRC) provide all medical and personnel records pertaining to the Veteran; ensure that VA treatment records from VA facilities in Ft. Myers and Bay Pines, Florida, and Fayetteville, North Carolina, are included in the Veteran's VA claims folder; provide the Veteran with an audiology examination that includes an opinion regarding the likely etiology of any hearing loss and tinnitus; provide the Veteran with a medical examination to determine whether he manifests a current stomach disorder and to provide an opinion whether the Veteran's hepatitis C was incurred during his active duty service; and to provide the Veteran with adequate notice of the examinations.

The record includes a June 2008 letter to the Veteran informing him, as discussed below, the legally required notice regarding his claims.  The record also reveals that VBA requested in the June 2008 letter that the Veteran provide a release for records from the Fairview, North Carolina, police department regarding the shooting of the Veteran in about 1966-67; the record does not include any response from the Veteran.  The record shows that VA contacted Womack Army Hospital for records and received a response that no records existed.  The record shows that VA requested records from the NPRC and received records in response.  The Veteran's VA claims folder now includes VA treatment records from VA facilities in Ft. Myers and Bay Pines, Florida, and Fayetteville, North Carolina.  Finally, the record includes a March 2009 notice to the Veteran regarding upcoming examinations and records from an April 2009 audiological examination and a May 2009 gastrointestinal examination that included an opinion regarding the etiology of the Veteran's Hepatitis C. 

After review of the entire record, the Board finds that VBA has substantially complied with the May 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As noted above, the Veteran was informed in a June 2008 letter that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  The Veteran was further informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified in that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  VBA has obtained the Veteran's service treatment records and all VA medical records pertaining to the Veteran's claim.  As discussed above, VBA has attempted to obtain Army hospital records and a further attempt to obtain service records from NPRC was made.  Womack Army Hospital responded that they conducted a search for records pertaining to the Veteran and that no records were found.  NPRC provided the documents that were held.  The Board finds that VBA has made every reasonable attempt to obtain the records identified by the Veteran and that further searches would be futile.  Last, the Veteran has received medical examinations pertaining to his service connection claims, including the examinations conducted in April and May 2009.  

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran presented evidence and testimony at a hearing at the RO before the undersigned VLJ.  The Board next addresses the claims that raise similar issues and identical law.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  In order to be considered for service connection, a claimant must first have a disability.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  The Board notes that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  In that vein, the Board observes that the Veteran's claims were received in October 2004.

Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board will address each Shedden element in turn as to hearing loss and tinnitus.

The April 2009 VA audiological report indicates a diagnosis of "subjective tinnitus."  Thus, element (1) is satisfied for tinnitus.  With regard to hearing loss, the April 2009 examination resulted in the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
55
LEFT
45
45
50
60
60

The examiner noted that the Veteran's Maryland CNC Test speech recognition scores were 94 percent for the both ears.

As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, the audiological test results show that the Veteran's hearing loss meet the criteria of 38 C.F.R. § 3.385.  Thus, element (1) is also met for the Veteran's hearing loss.

With regard to element (2), the April 2009 VA examiner's review of the Veteran's service treatment records indicated that all hearing tests provided during service resulted in hearing within normal limits.  In addition, there is no indication that the Veteran complained of or listed tinnitus as a condition he experienced during service.  Indeed, the April 2009 examiner noted that the Veteran was unable to provide an approximate date when he first experienced tinnitus other than saying it "was a long time ago."  

The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also held that the Board may consider whether the Veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In addition, the Court has held that the Board may consider the length of time between the claimed onset of symptoms and the time of the claim as a factor in determining the probative value of a Veteran's statements.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim].

After review of the entire record and for the reasons stated above, the Board finds that the contemporary service treatment records are more probative than the Veteran's statements contending that he had hearing loss and tinnitus during service.  Thus, element (2) has not been satisfied as to either hearing loss or tinnitus and the claims fail on that basis alone.

For the sake of completeness, the Board will briefly address the remaining Shedden element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

The record includes an October 1991 VA treatment report that indicates the Veteran complained of bilateral tinnitus and hearing loss.  The report indicates that the Veteran stated he had been exposed to noise during service, but also after service when he worked in construction and when he listened to loud music.  There is, however, no diagnosis of hearing loss.  The Board observes that the singular record showing a complaint of hearing loss and tinnitus in 1991 does not provide a sufficient record of a chronic problem that began during service.  


The April 2009 VA examiner provided an opinion regarding the likely etiology of the Veteran's hearing loss and tinnitus.  After reviewing the medical record, hearing the Veteran's contentions and examining the Veteran, the VA audiologist opined that it was less likely as not that the Veteran's hearing loss and tinnitus were incurred during or aggravated by his active duty service.  The rationale for the opinion was, essentially, that there were no medical entries or complaints of hearing loss or tinnitus during service, and that all hearing test results during service, including those long after the Veteran's contended cause - exposure to howitzers and combat noise during the Tet offensive - were normal.  

To the extent that the Veteran's contentions constitute evidence of a link between his current tinnitus and hearing loss and his active duty service, the Board observes that there is nothing in the record that indicates he is qualified to provide such a medical opinion.  There is no evidence he has the requisite training, education or experience to provide an opinion regarding the etiology of his claimed hearing loss or tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

For those reasons, the Board finds that the opinion provided by the April 2009 VA examiner is more probative and is supported by the medical evidence of record.  Therefore, the Board finds that the competent evidence supports a finding that the Veteran's hearing loss and tinnitus were not incurred during his active duty service.  

Left ear disorder other than hearing loss
 
The Veteran contends that he had an infection in his left ear during service after he went swimming.  He contends that the infection created a chronic condition for which he has continually received treatment since his discharge from active duty.  

With regard to element (1), the Board notes the Veteran's claim was received in October 2004.  The medical evidence includes an August 2006 VA outpatient clinic note that indicates the Veteran's ears were normal and without discharge.  The Veteran was seen in April 2009 by a VA examiner who reported that the results of an otoscopy of the left ear showed no post-auricular scar tissue and no skin cancers were noted.  The Veteran did not then complain of any concerns about left ear infection or other condition other than hearing loss and tinnitus.  The examiner did not provide a diagnosis of any ear disorder other than hearing loss and tinnitus.  At the February 2008 hearing, the Veteran did not testify that he then had a current left ear infection.  He testified that it "comes and goes."  See hearing transcript at page 27.

In sum, the Board has reviewed the medical evidence and has determined that it does not reveal a current diagnosis of a left ear condition other than hearing loss and tinnitus within the pendency of the Veteran's claim.  As noted above, the law requires that a Veteran present evidence of a current disability and that current means a disability shown within the pendency of the claim.  Because there is no evidence of a current left ear disability other than hearing loss, the claim fails.

As done above, the Board will briefly address the remaining two Shedden elements. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  As indicated above, the Veteran was seen in October 1991 for a left ear disorder.  The VA examiner reported that the Veteran's left ear had "serious fluid" and was "inflated."  The treatment of the ear included a paracentesis of the left ear.  The record also includes a June 1983 examination report that indicates the Veteran reported a history of a left ear infection "in 1965," but the examiner noted that the Veteran's ears were normal.  There is, however, no evidence in the Veteran's service treatment records of any ear infection.  The Board notes that the 1983 report of a history of an ear infection during service is no probative in light of the lack of any medical record of such an infection during service.  

Moreover, the 1991 medical record does not relate to any event or incident during service and, because it is the only medical evidence of a left ear problem other than hearing loss and tinnitus, it does not constitute sufficient evidence to support a finding that the left ear condition then reported was a chronic one.  More importantly, the April 2009 VA examiner determined the medical evidence did not support a finding that there was a relationship between the non-condition seen at the examination and the reported ear infection.  For those reasons, the Board finds that elements (2) and (3) are also not satisfied and the claims fail on those bases in addition.

Stomach disorder

The Veteran contends that during service, he had stomach pain for which he was treated.  The pain went away, but returned after his discharge and has continued to the present.  See hearing transcript at page 8.  The Board will address the Shedden elements.

The Veteran was diagnosed in May 2009 by a VA examiner with GERD.  Thus, element (1) is satisfied.  With regard to element (2), the Veteran's service treatment records include an entry made on 9 November 1976 revealing that the Veteran complained that he coughed up blood about 8 months before the appointment.  The note goes on to assess the problem as likely related to a bad cold.  The Veteran's discharge physical indicates nothing regarding a complaint of or treatment for any abdominal disorder.  In sum, there is no medical record that documents what the Veteran testified to with regard to treatment for an abdominal problem during service.  As above, the Board finds that the contemporary medical evidence is more persuasive and probative than the statements made by the Veteran more than 30 years after the fact.  For those reasons, the Board finds that the evidence does not satisfy element (2).  The claim fails on that basis.

Hepatitis C

The Veteran contends that he contracted hepatitis C from a transfusion of blood he received during service.  See hearing transcript at page 18.  The May 2009 VA examiner confirmed that the Veteran has been diagnosed with hepatitis C; element (1) has been satisfied.  

The Veteran's service records do not show the Veteran had hepatitis C during service.  Moreover, the record does not support the Veteran's contention that he received a transfusion of blood or blood products during service.  Although medical examiners confirm that the Veteran has scars consistent with the gunshot wound the Veteran described and there is x-ray evidence that a bullet remains in his back, the Veteran's service treatment records do not indicate that he was treated for a gunshot wound to the abdomen during his active duty service.  The Board notes that while medical reports of record indicate that the Veteran may have told examiners that he received a gunshot wound during combat in Vietnam, the Veteran has not claimed that during the pendency of this claim; indeed, the Veteran's DD 214 does not indicate he received a Purple Heart Medal for wounds received in combat.

The Veteran testified at the February 2008 hearing that he was shot in Fairview, North Carolina in 1966, and taken by civilian ambulance to the Army hospital at Ft. Bragg, North Carolina.  See hearing transcript at pages 14-15.  As noted in the Stegall section above, the Board ordered VBA to seek records from the Fairview police department regarding the shooting, but the Veteran did not respond to VBA's request for authorization to obtain those records.  Moreover, the Veteran's service treatment records include a September 1977 report of medical history filled out by the Veteran which states "no" to the question: "Have you ever been a patient in any type of hospitals?"   In addition, the Veteran's discharge physical does not include any description of the scars seen by subsequent examiners or a description of the gunshot event later described by the Veteran.  

In sum, there is no evidence in the Veteran's service treatment records of his incurring any blood transfusion during service for any reason, and there is no evidence that the event which the Veteran serves as the reason why he received a blood transfusion occurred during active duty service.  As above, the Board finds the contemporary service treatment records more probative than the statements of the Veteran provided in support of his claim for monetary benefits made more than 35 years after the claimed events took place.  For those reasons, the Board finds that element (2) is not satisfied and that the claim fails for that reason.

Finally, the Board also finds that Shedden element (3) is not supported by the evidence.  The Veteran's healthcare records pertaining to hepatitis C indicate that the Veteran has stated that he had intranasal cocaine use, intravenous drug use, high risk sexual practices including more than "1000" sexual partners, incarceration and positive syphilis serology tests results.  The May 2009 VA examiner stated that although it was "not possible to determine if only one [high risk] event led to" positive hepatitis C, it was not at least as likely as not that the Veteran's hepatitis C was as a result of blood transfusions because the medical evidence of record revealed no evidence that the Veteran ever received a blood transfusion during active duty service.  The VA examiner's opinion and rationale are supported by the medical evidence in the VA claims folder.

To the extent that the Veteran's statements can be construed to be evidence of a link between an event during service and his current hepatitis C disease, the Board has already noted that there is no evidence in the record to indicate that he is competent to make a medical opinion regarding the etiology of his hepatitis C.  Indeed, as stated above, the VA examiner's opinion is more probative and is supported by the medical evidence of record.  For those reasons, the Board finds element (3) is also not satisfied.










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left ear disorder other than hearing loss is denied.

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


